DETAILED ACTION
11/05/21 - RCE.
05/06/21 - Final rejection.
02/08/21 - Applicant response.
08/06/20 - First action on the merits.
07/27/20 - Applicant election.
02/27/20 - Restriction requirement.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/21 has been entered.
Response to Arguments
Applicant's arguments filed 11/5/21 have been fully considered but they are not fully persuasive.
 	Regarding the 112(b), claim 1 still recites both a genetic algorithm and an evolutionary algorithm, which is an issue because the narrower genetic algorithm falls within the scope of the broader evolutionary algorithm.
 	Regarding Goetz, Applicant asserts Goetz discloses a trial and error approach rather than an optimization process.  However, the broadest reasonable interpretation of optimizing a brain stimulation pattern includes a trial and error approach.  Applicant also re-asserts that Goetz does not show a computational model to predictively leverage and improve the system.  However, this was already addressed in the previous action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the optimization technique is based upon at least one of "a genetic algorithm, an evolutionary algorithm, and a swarm intelligence algorithm".  This is indefinite because a genetic algorithm is completely included in the scope of an evolutionary algorithm.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2011/0270348) in view of Grill (US 2010/0152807).
Regarding claims 1, 6, Goetz discloses substantially the same invention as claimed, including identifying at least one symptom of a neurological disorder in a patient (Figure 4C), constructing a computational model of a brain structure that exhibits oscillations associated with the at least one symptom (Figures 4B, 5; Paragraph 24) and optimizing a brain stimulation pattern to suppress oscillations in a model (Figure 6), and configuring, generating, and delivering the optimized stimulation with an implanted pulse generator (Figure 1; Paragraph 27).
Further regarding claim 1, Goetz does not disclose optimizing with a particular optimization technique as recited.  However, Grill teaches using a global optimization technique such as the genetic algorithm with a computational model to identify optimal solutions (Paragraphs 11, 39, 43), 
 	Regarding claims 2, 5, Goetz discloses reducing beta band activity (Paragraphs 75, 94, 111).
 	Regarding claim 7, Goetz is described above.  Goetz does not disclose a non-regular, non-random temporal brain stimulation pattern.  However, Grill teaches a non-regular, non-random temporal brain stimulation pattern (abstract; Figures 3-5), in order to more efficiently treat neurological disorders.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Goetz as taught by Grill to include a non-regular, non-random temporal  brain stimulation pattern, in order to more efficiently treat neurological disorders.
	Regarding claim 8, Goetz discloses recording neural activity (Paragraph 89) and modifying the brain stimulation pattern based on results of the recording of the neural activity (Figure 6: 210, 212).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2011/0270348) and Grill (US 2010/0152807) in view of Gupta (US 2012/0071947).
 	Regarding claims 3-4, Goetz or Grill do not explicitly disclose maximizing gamma band activity as recited.  However, Gupta teaches reducing beta band activity and maximizing gamma 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eugene T Wu/Primary Examiner, Art Unit 3792